Matter of Odikpo (2016 NY Slip Op 08970)





Matter of Odikpo


2016 NY Slip Op 08970


Decided on December 29, 2016


Appellate Division, First Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2016
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Angela M. Mazzarelli,	Justice Presiding,
Richard T. Andrias
David B. Saxe
Karla Moskowitz
Rosalyn H. Richter,Justices.


M-4904 

[*1]In the Matter of Charles U. Odikpo, (admitted as Charkes Ubaka Odikpo), a suspended attorney: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Charles U. Odikpo, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Charles U. Odikpo, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Third Judicial Department on June 20, 2000.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Jeremy S. Garber, of counsel), for petitioner.
Respondent pro se.


Per Curiam


Respondent Charles U. Odikpo was admitted to the practice of law in the State of New York by the Third Judicial Department on June 20, 2000 under the name Charles Ubaka Odikpo. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee now moves for an order disbarring respondent from the practice of law pursuant to the Rules of the Appellate Division, First Department (22 NYCRR) § 603.4(g), on the ground that respondent has been suspended under 22 NYCRR 603.4(e)(1)(i), and that he has not applied in writing to the Committee or the Court for a hearing or reinstatement since the date of his immediate suspension, which occurred more than six months ago on March 17, 2016 (139 AD3d 17 [1st Dept 2016]). Respondent, pro se, was served with this motion to disbar by first class mail and certified mail return receipt requested, but no response has been received.
More than six months have elapsed since the date of this Court's suspension order and respondent has failed to appear or contact the Committee or the Court for a hearing or reinstatement. Respondent's interim suspension was triggered by a complaint by a client that he was unable to contact respondent to find out what happened to his case, and respondent's drunk driving convictions and his failure to report them (139 AD3d at 20). In light of the above, respondent should be disbarred (Matter of Silverman, 135 AD3d 182 [1st Dept 2016]; Matter of Cumberbatch, 131 AD3d 91 [1st Dept 2015]).
Accordingly, the Committee's motion for an order disbarring respondent is granted, and respondent's name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
All concur.
Order filed. [December 29, 2016]Mazzarelli, J.P., Andrias, Saxe, Moskowitz, and Richter, JJ.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof. Opinion Per Curiam. All concur.